Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/29/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendment and response filed 8/29/22 has been entered and made record. This application contains 18 pending claims.
Claims 1 and 12 have been amended.
Claims 7 and 8 have been cancelled.

Response to Arguments
Applicant' s arguments filed 8/29/2022 regarding claims rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A newly discovered prior art, Goto US 6034624, will be used to reject the amended limitation. Independent claims 1 and 12 are amended and included features from dependent claims 7 and 8. However, the amendment “when the second response satisfies a threshold, output a signal representative of the position of the target based on the first response” is different than what was originally presented, and is narrower than the original claims 7 and 8. Therefore, the amendments do alter the scope of the inventions, and they raise a new issue.

The applicant argues on pages 7 and 8 of the remark filed that “ … "wherein the first monotonic region has a length greater than the length of the second coil." … is silent to comparisons of the length of a monotonic region of one coil to the length of another coil.”
The Office respectfully disagrees and submits that Hore discloses wherein the first monotonic region has a length greater than the length of the second coil. Figures 5a and 7 of Hore show that the first monotonic region of the first coil 61 has a length greater than the length of the second coil 63 at where the conductive target 62 is located (Figures 5a, 7 and p. 13, [02] to [03]);



Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hore et al (WO 9739312, hereinafter Hore) in view of Goto et al (US 6034624, hereinafter Goto).
As to claim 1, Hore teaches “A sensor (“sensor”, p.1, [01]), comprising: a first coil 
(Figure 4a, #61) having a spacing that increases along a length of the first coil from a first region having a first density to a second region having a second density lower than the first density (p.2, [03]; p.11, [01] teaches “Fig. 4a shows in principle a single coil 61 of this form; it will be apparent that if alternating current is fed through it as indicated, the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through to (f). Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect, as earlier described. The greatest reduction in inductance will be at the left hand end …”); a second coil (Figure 5a, #63) having a spacing that increases along a length of the second coil from a third region having a third density to a fourth region having a fourth density lower than the third density (p. 11, [01] teaches “substituting ferromagnetic material for the metal 62 will increase the inductance by the greatest amount at the left, and by the least amount at the right end”; p.12, [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5, and the two are connected in series 5 with the same a.c. supply, it will be apparent that the
strip of screening or ferromagnetic material 62 can now be positioned between the coils to influence their inductance simultaneously. The voltage developed at the common connection point 64 relative to either of the supply terminals 65, 66 will then vary with the linear position of the strip 62 …”; i.e., when Figure 4a is reversed as indicated in Figure 5, density at the left (“the third region”) is greater than the right end (“the fourth region”); p.13 [02]); a conductive target (Figure 7, #62) configured to travel along the length of the coils (Figure 7, #61 & #63), wherein the first coil (Figure 7, #61) and the second coil (Figure 7, #63) are arranged such that the conductive target is adjacent the first region, and the conductive target is adjacent to the second region (Figures 5a, 5b, 5c; p.12, [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5”); and measurement circuitry (Figure 19, #C and #M) configured to measure a first response of the first coil and a second response of the second coil (Figures 4a, 5b, 7, and  p.11, [01] discloses the system can measure a first response of the first coil and a second response of the second coil); determine a position of the target relative to the first coil based on the first response and the second response region (Figures 4a, 5b, p.12, [02] and p.13, [02] discloses the system can determine a position of the strip of ferromagnetic material relative to the first coil based on the first response and the second response region).”
	Hore does not explicitly teach “the conductive target is adjacent the first region when the conductive target is adjacent the fourth region and the conductive target is adjacent the second region when the conductive target is adjacent the third region”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hore. On Page 2, [03], Hore discloses that “an array of progressively wound coils comprises a single flat coil wound as a single elongate eccentric spiral, elongate in the path direction, and eccentric so that there is a high turn density at one end 25 region, progressively decreasing towards the other end region. A pair of such coils may be placed together in opposite orientations and connected in series”; and Page 12, [01] that “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5”. Therefore, it would be obvious to one of ordinary skill in the art to arrange the Figures 4a and 5b so that the conductive target will be adjacent to the first region when the conductive target is adjacent to the fourth region, and the conductive target will be adjacent to the second region when the conductive target is adjacent to the third region because rearrangement of parts involves only routine skill in the art (in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
	Hore also does not explicitly teach “determine whether the second response satisfies a threshold”. 
	Goto teaches “when the second response satisfies a threshold, output a signal representative of the position of the target based on the first response (Col. 1, Lines 6-12 discloses the outputs AC signals indicates plural-phase amplitude function characteristics responsive to a linear position to be detected; Col. 5, Lines 33-64 discloses a position detection device that detect a movement and position of the object, and produce output signals according to predetermined different amplitude functions in response to movement detection within a predetermined range within the secondary windings; Claim 1 discloses “produce AC output signals according to predetermined different amplitude functions in response to linear movement of an object of detection within a predetermined range”; i.e., the output signals represents the detected position of the object, and when the object is in a predetermined range, it satisfied the threshold of the secondary winding, and therefore, the system produce the output signals).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Goto into Hore. This combination would improve accuracy of detecting an induction-type linear position of a moving object in a predetermined range.

	As to claim 2, the combination of Hore and Goto teaches the claimed limitations as discussed in Claim 1.
	Hore teaches “the first coil (Figure 4a, #61) has a first monotonic region extending from a first end of the first coil having a low-density spacing to the first dense region (Figure 7; p.2, [03]; p.11, [01] teaches “Fig. 4a shows in principle a single coil 61 of this form; it will be apparent that if alternating current is fed through it as indicated, the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through to (f). Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect, as earlier described. The greatest reduction in inductance will be at the left hand end …”;  i.e.; Figure 4a representing a monotonic region because when a target enters a coil from a dense region, the output will increase rapidly and then decrease slowly after passing the point along the length of the coils where the sparse region transitions to the density region as shown in Figure 7), and wherein the second coil (Figure 5a, #63) has a second monotonic region extending from a second end of the second coil having a low-density spacing to the second dense region (p.11, [01] teaches “substituting ferromagnetic material for the metal 62 will increase the inductance by the greatest amount at the left, and by the least amount at the right end”; p.12 [02] teaches “p.12, [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5, and the two are connected in series 5 with the same a.c. supply, it will be apparent that the strip of screening or ferromagnetic material 62 can now be positioned between the coils to influence their inductance simultaneously. The voltage developed at the common connection point 64 relative to either of the supply terminals 65, 66 will then vary with the linear position of the strip 62 …”; i.e.; Figure 5b represents a second monotonic region because when a target enters a coil from a non-densely (sparsely) region, the output will slowly increase until reaching the point along the length of the coils where the dense region transitions to the sparse region as shown in Figure 4a). When Figure 4a is reversed as indicated in Figure 5, density at the left (“the third region”) is greater than the right end (“the fourth region”); p.13, [02]).”

	As to claim 3, the combination of Hore and Goto teaches the claimed limitations as discussed in Claim 2.
	Hore teaches “the first monotonic region has a length greater than the length of 
the second coil (Figures 5a, 7 and p. 13, [02] to [03] disclose the first monotonic region has a length greater than the length of the second coil; p.11, [01] teaches “Fig. 4a shows in principle a single coil 61 of this form; it will be apparent that if alternating current is fed through it as indicated, the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through 10 to (f)”).”

	As to claim 4, the combination of Hore and Goto teaches the claimed limitations as discussed in Claim 2.
	Hore teaches “the target (Figure 4a, #62) is configured to travel within the first monotonic region (p.11, [01] teaches “Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect, as earlier described”; p.12, [02]; p.13, [02]).”

	As to claim 5, the combination of Hore and Goto teaches the claimed limitations as discussed in Claim 1.
	Hore teaches “wherein the first response is a first inductance and the second response is a second inductance (p.11, [01] teaches “Fig. 4a shows in principle a single coil 61 of this form … Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect”; p.12, [02] teaches “if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5, and the two are connected in series 5 with the same a.c. supply, it will be apparent that the strip of screening or ferromagnetic material 62 can now be positioned between the coils to influence their inductance simultaneously”; p.20, [03]).”

	As to claim 9, the combination of Hore and Goto teaches the claimed limitations as discussed in Claim 1.
Hore teaches “the first coil and the second coil are formed on a first circuit board 
(p.13, [02] teaches “using flexible or rigid printed circuit techniques is to overlay or interweave a pair of coils 61 and 63 of opposite hand over each other to form a single (compound) assembly 74 as shown in Fig.7”), and wherein the target comprises a conductive strip printed on a second circuit board (p.11, [01]; p.12, [02] teaches “the linear position of the strip 62”; p.13, [02] teaches “using flexible or rigid printed circuit techniques is to overlay or interweave a pair of coils 61 and 63 of opposite hand over each other to form a single (compound) assembly 74 as shown in Fig.7. This then enables a moving conducting or ferromagnetic element 62 above the circuit assembly 74 to simultaneously affect the inductance of both coils”; i.e., a conductive target is the strip 62, and Hou’s system uses printed circuit techniques; hence the target comprising a conductive strip printed on a second circuit board is merely one of several straightforward possibilities which one of ordinary skill in the art would select in order to solve the problem posed of how to design the target).”

	Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hore in view of Goto, further in view of Dingler (US 9820614, hereinafter Dingler). 
As to claim 12, Hore teaches “a first coil (Figure 4a, #61) having a spacing that 
increases along a length of the first coil from a first region having a first density to a second region having a second density lower than the first density (p.2, [03]; p.11, [01] teaches “Fig. 4a shows in principle a single coil 61 of this form; it will be apparent that if alternating current is fed through it as indicated, the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through to (f). Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect, as earlier described. The greatest reduction in inductance will be at the left hand end …”); a second coil (Figure 5a, #63) having a spacing that increases along a length of the second coil from a third region having a third density to a fourth region having a fourth density lower than the third density  (p. 11, [01] teaches “substituting ferromagnetic material for the metal 62 will increase the inductance by the greatest amount at the left, and by the least amount at the right end”; p.12, [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5, and the two are connected in series 5 with the same a.c. supply, it will be apparent that the strip of screening or ferromagnetic material 62 can now be positioned between the coils to influence their inductance simultaneously. The voltage developed at the common connection point 64 relative to either of the supply terminals 65, 66 will then vary with the linear position of the strip 62 …”; p.13, [02]; i.e., when Figure 4a is reversed as indicated in Figure 5, density at the left (“the third region”) is greater than the right end (“the fourth region”)); a conductive target (Figure 7, #62) configured to travel along the length of the coils (Figure 7, #61 & #63), wherein the first coil (Figure 7, #61) and the second coil (Figure 7, #63) are arranged such that the conductive target is adjacent the first region when the conductive target is adjacent the fourth region and the conductive target is adjacent the second region when the conductive target is adjacent the third region (Figures 5a, 5b, 5c; p.12, [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5”); and a mechanical travel device (Figure 5b, #67, #68) configured to actuate a conductive target, wherein the conductive target (Figures 5a & 5b, #62) is configured to travel along the length of the coils (Figures 7, #61 & #63), wherein the first coil (Figure 5a,  #61) and the second coil (Figure 5a,  #63) are arranged such that the conductive target is adjacent the first region and the conductive target is adjacent the second region (p.12, [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5”; Figures 4a, 5b, and 7); measurement circuitry (Figure 19, #C and #M) configured to measure a first response of the first coil and a second response of the second coil (Figures 4a, 5b, 7, and  p.11, [01] discloses the system can measure a first response of the first coil and a second response of the second coil); determine a position of the target relative to the first coil based on the first response and the second response region (Figures 4a, 5b, p.12, [02] and p.13, [02] discloses the system can determine a position of the strip of ferromagnetic material relative to the first coil based on the first response and the second response region).”
	Hore does not explicitly teach “the conductive target is adjacent the first region when the conductive target is adjacent the fourth region and the conductive target is adjacent the second region when the conductive target is adjacent the third region”.
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore. On Page 2, [03], Hore discloses that “an array of progressively wound coils comprises a single flat coil wound as a single elongate eccentric spiral, elongate in the path direction, and eccentric so that there is a high turn density at one end 25 region, progressively decreasing towards the other end region. A pair of such coils may be placed together in opposite orientations and connected in series”; and Page 12, [01] that “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5”. Therefore, it would be obvious to one of ordinary skill in the art to arrange the Figures 4a and 5b so that the conductive target will be adjacent to the first region when the conductive target is adjacent to the fourth region, and the conductive target will be adjacent to the second region when the conductive target is adjacent to the third region because rearrangement of parts involves only routine skill in the art (in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
	Hore also does not explicitly teach “A mechanically actuated controller”.
Dingler teaches “A mechanically actuated controller (Col.2, Lines 19-26 teaches 
“the switch may be electrically connected to any electrical circuit that disables welding when in an open state. For example, the switch may be electrically connected to a main power supply electrical circuit, an on/off electrical circuit, a cooling system electrical circuit, a foot pedal electrical circuit, or any other circuit that will disable the welding equipment if the circuit is broken”; i.e., a foot pedal (Figure 4, #26) is utilized as a switch, and the welding equipment will not generate an arc until a welder closes a mechanical part of the foot pedal electric circuit by depressing the foot pedal).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dingler into Hore. This combination would improve the accuracy of measuring a first response of a first coil and a second response of a second coil. 
	The combination of Hore and Dingler also does not explicitly teach “determine whether the second response satisfies a threshold”. 
	Goto teaches “when the second response satisfies a threshold, output a signal representative of the position of the target based on the first response (Col. 1, Lines 6-12 discloses the outputs AC signals indicates plural-phase amplitude function characteristics responsive to a linear position to be detected; Col. 5, Lines 33-56 discloses a position detection device that detect a movement and position of the object, and produce output signals according to predetermined different amplitude functions in response to movement detection within a predetermined range; Claim 1 discloses “produce AC output signals according to predetermined different amplitude functions in response to linear movement of an object of detection within a predetermined range”; i.e., the output signals represents the detected position of the object, and when the object is in a predetermined range, the system produce the output signals).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Goto into Hore in view of Dingler. This combination would improve accuracy of detecting an induction-type linear position of a moving object in a predetermined range.

As to claim 13, the combination of Hore, Dingler and Goto teaches the claimed 
limitations as discussed in Claim 12.
	The combination of Hore and Goto does not explicitly teach “the mechanical travel device is a foot pedal”.
	Dingler teaches “the mechanical device travel is a foot pedal (Figure 1, #26; Col.4, Lines 28-40 teaches “depression of the foot pedal 26 increases the current output of the welding power supply 6 … if a foot pedal 26 is utilized with the welding power supply 6, the welding equipment will not generate an arc until a welder closes the foot pedal electric circuit by depressing the foot pedal 26”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dingler into Hore in view of Goto. This combination would improve the efficiency of controlling a current output of a welding power supply (Dingler, Col. 4, Lines28-29).

As to claim 14, the combination of Hore, Dingler and Goto teaches the claimed 
limitations as discussed in Claim 12.
	Hore teaches “the first coil (Figure 4a, #61) has a first monotonic region extending from a first end of the first coil having a low-density spacing to the first dense region (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form; it will be apparent that if alternating current is fed through it as indicated, the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through to (f). Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect, as earlier described. The greatest reduction in inductance will be at the left hand end …”), and wherein the second coil (Figure 5a, #63; Figure 7, #63) has a second monotonic region extending from a second end of the second coil having a low-density spacing to the second dense region (Figure 7; p. 11, [01] teaches “substituting ferromagnetic material for the metal 62 will increase the inductance by the greatest amount at the left, and by the least amount at the right end”; p.12, [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5, and the two are connected in series 5 with the same a.c. supply, it will be apparent that the strip of screening or ferromagnetic material 62 can now be positioned between the coils to influence their inductance simultaneously. The voltage developed at the common connection point 64 relative to either of the supply terminals 65, 66 will then vary with the linear position of the strip 62 …”; p.13, [02]; p.24, [01]; i.e., when Figure 4a is reversed as indicated in Figure 5, density at the left (“the third region”) is greater than the right end (“the fourth region”)).”

As to claim 15, the combination of Hore, Dingler and Goto teaches the claimed 
limitations as discussed in Claim 14.
Hore teaches “the first monotonic region has a length greater than the length of 
the second coil (p.11, [01] teaches “Fig. 4a shows in principle a single coil 61 of this form; it will be apparent that if alternating current is fed through it as indicated, the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through 10 to (f)”).”

As to claim 16, the combination of Hore, Dingler and Goto teaches the claimed 
limitations as discussed in Claim 14.
	Hore teaches “the target (Figure 4a, #62) is configured to travel within the first monotonic region (p.11, [01] teaches “Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect, as earlier described”; p.12, [02]; p.13, [02]).”

As to claim 17, the combination of Hore, Dingler and Goto teaches the claimed 
limitations as discussed in Claim 14.
	Hore teaches “the first response is a first inductance and the second response is a second inductance (p.11, [01] teaches “Fig. 4a shows in principle a single coil 61 of this form … Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect”; p.12, [02] teaches “if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5, and the two are connected in series 5 with the same a.c. supply, it will be apparent that the strip of screening or ferromagnetic material 62 can now be positioned between the coils to influence their inductance simultaneously”; p.20, [03]).”

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hore in view of Goto, further in view of Kikuta (US 20170341889, hereinafter Kikuta). 
As to claim 6, Hore teaches the claimed limitations as discussed in Claim 1.
Hore teaches “the first coil, the second coil, circuit, and resonant frequency (p.13, 
[02] teaches “a pair of coils 61 and 63 of opposite hand over each other to form a single (compound) assembly 74 as shown in Fig. 7. This then enables a moving conducting or ferromagnetic element 62 above the circuit assembly 74 to simultaneously affect the inductance of both coils … one or more flexible circuits of either singular (Fig. 4) or compound form (75, Fig. 7); Page 20, [04] teaches “(Fig. 19) the wound core 107 may be arranged to form the variable inductive element … Means C, M would then be provided to detect the change in resonant frequency as a measure of position”).”
	The combination of Hore and Goto does not explicitly teach “the first coil is connected to a first resonant circuit and the second coil is connected to a second resonant circuit, and wherein the first response comprises a first resonant frequency of the first resonant circuit and the second response comprises a second resonant frequency of the second resonant circuit“.
Kikuta teaches “the first coil is connected to a first resonant circuit and the 
second coil is connected to a second resonant circuit ([0059] teaches “the first coil substrate L1 are connected parallel to the terminals of the first circuit unit 71”; [0063] teaches “ the second coil substrate L2 are connected parallel to the terminals of the
second circuit unit 72. A second resonance circuit 72d includes the second coil substrate L2”), and wherein the first response comprises a first resonant frequency of the first resonant circuit and the second response comprises a second resonant frequency of the second resonant circuit ([0061] teaches “The first frequency detection portion 71b detects the resonance frequency of the first resonance circuit 71d”; [0065] teaches “The second frequency detection portion 72b detects the resonance frequency of the second resonance circuit 72d”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kikuta into Hore in view of Goto. This combination would improve the efficiency of supervising the operation of the entire apparatus by the control unit (Kikuta, [0035]).

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hore in view of Goto and Dingler, further in view of Kikuta. 
As to claim 18, the combination of Hore, Goto and Dingler teaches the claimed 
limitations as discussed in Claim 14.
Hore teaches “the first coil, the second coil, circuit, and resonant frequency (p.13, 
[02] teaches “a pair of coils 61 and 63 of opposite hand over each other to form a single (compound) assembly 74 as shown in Fig. 7. This then enables a moving conducting or ferromagnetic element 62 above the circuit assembly 74 to simultaneously affect the inductance of both coils … one or more flexible circuits of either singular (Fig. 4) or compound form (75, Fig. 7); Page 20, [04] teaches “(Fig. 19) the wound core 107 may be arranged to form the variable inductive element … Means C, M would then be provided to detect the change in resonant frequency as a measure of position”).”
	The combination of Hore, Goto and Dingler does not explicitly teach “the first coil is connected to a first resonant circuit and the second coil is connected to a second resonant circuit, and wherein the first response comprises a first resonant frequency of the first resonant circuit and the second response comprises a second resonant frequency of the second resonant circuit“.
Kikuta teaches “the first coil is connected to a first resonant circuit and the 
second coil is connected to a second resonant circuit ([0059] teaches “the first coil substrate L1 are connected parallel to the terminals of the first circuit unit 71”; [0063] teaches “ the second coil substrate L2 are connected parallel to the terminals of the
second circuit unit 72. A second resonance circuit 72d includes the second coil substrate L2”), and wherein the first response comprises a first resonant frequency of the first resonant circuit and the second response comprises a second resonant frequency of the second resonant circuit ([0061] teaches “The first frequency detection portion 71b detects the resonance frequency of the first resonance circuit 71d”; [0065] teaches “The second frequency detection portion 72b detects the resonance frequency of the second resonance circuit 72d”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kikuta into Hore in view of Goto and Dingler. This combination would improve the efficiency of supervising the operation of the entire apparatus by the control unit (Kikuta, [0035]).

	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hore in view of Goto, further in view of Paszkiewicz (US 5334967, hereinafter Paszkiewicz). 
As to claim 10, Hore teaches the claimed limitations as discussed in Claim 9.
	Hore teaches rigid and flexible circuit techniques (p.13, [02] teaches “flexible or rigid printed circuit techniques”).”
	The combination of Hore and Goto does not explicitly teach “the first circuit board is a rigid printed circuit board and the second circuit board is a flexible circuit board”.
	Paszkiewicz teaches “the first circuit board is a rigid printed circuit board (Col. 2, Lines 58-59 teaches “The first substrate 12 is preferably is a rigid member made from conventional printed circuit board material”) and the second circuit board is a flexible circuit board “Col. 4, Lines 45 teaches “The second substrate 14 is preferably flexible”; Col. 2, Lines 37-38 teaches “The device 10 substantially includes a first substrate
12, a second substrate 14”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paszkiewicz into Hore in view of Goto. This combination would enable the efficiency of a moving conducting to simultaneously affect an inductance of both coils.

As to claim 11, the combination of Hore , Goto and Paszkiewicz teaches the 
claimed limitations as discussed in Claim 10.
Hore teaches “the second circuit board is biased to maintain a constant distance 
between with the first circuit board and the second circuit board as the target travels along the length of the coils (p.11, [02] teaches “Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points … at the left hand end”; p.13, [02] teaches “printed circuit techniques is to overlay or interweave a pair of coils 61 and 63 of opposite hand over each other to form a single (compound) assembly 74 as shown in Fig. 7. This then enables a moving conducting or ferromagnetic element 62 above the circuit assembly 74”; i.e., as shown in Figure 7, the second circuit board of coil 63 maintains a distance from the first circuit board of coil 61).”

	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hore in view of Goto, in further view of Roybal (US 20160303676, hereinafter Roybal).
As to claim 19, Hore teaches “a first coil (Figure 4a, #61) having a spacing that 
increases along a length of the first coil from a first region having a first density to a second region having a second density lower than the first density (p.2, [03]; p.11, [01] teaches “Fig. 4a shows in principle a single coil 61 of this form; it will be apparent that if alternating current is fed through it as indicated, the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through to (f). Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect, as earlier described. The greatest reduction in inductance will be at the left hand end …”); a second coil (Figure 5a, #63) having a spacing that increases along a length of the second coil from a third region having a third density to a fourth region having a fourth density lower than the third density (p. 11, [01] teaches “substituting ferromagnetic material for the metal 62 will increase the inductance by the greatest amount at the left, and by the least amount at the right end”; p.12, [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5, and the two are connected in series 5 with the same a.c. supply, it will be apparent that the strip of screening or ferromagnetic material 62 can now be positioned between the coils to influence their inductance simultaneously. The voltage developed at the common connection point 64 relative to either of the supply terminals 65, 66 will then vary with the linear position of the strip 62 …”; p.13, [02]; i.e., when Figure 4a is reversed as indicated in Figure 5, density at the left (“the third region”) is greater than the right end (“the fourth region”)); a conductive target (Figure 7, #62) configured to travel along the length of the coils (Figure 7, #61 & #63), wherein the first coil (Figure 7, #61) and the second coil (Figure 7, #63) are arranged such that the conductive target is adjacent the first region and the conductive target is adjacent the second region (Figures 5a, 5b, 5c; p.12, [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5”); and measurement circuitry (Figure 19, #C and #M) configured to measure a first response of the first coil and a second response of the second coil (Figures 4a, 5b, 7, and  p.11, [01] discloses the system can measure a first response of the first coil and a second response of the second coil).”
	Hore does not explicitly teach “the conductive target is adjacent the first region when the conductive target is adjacent the fourth region and the conductive target is adjacent the second region when the conductive target is adjacent the third region”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hore. On Page 2, [03], Hore discloses that “an array of progressively wound coils comprises a single flat coil wound as a single elongate eccentric spiral, elongate in the path direction, and eccentric so that there is a high turn density at one end 25 region, progressively decreasing towards the other end region. A pair of such coils may be placed together in opposite orientations and connected in series”; and Page 12, [01] that “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5”. Therefore, it would be obvious to one of ordinary skill in the art to arrange the Figures 4a and 5b so that the conductive target will be adjacent to the first region when the conductive target is adjacent to the fourth region, and the conductive target will be adjacent to the second region when the conductive target is adjacent to the third region because rearrangement of parts involves only routine skill in the art (in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
	Hore also does not explicitly teach “A welding control device; and communications circuitry configured to: communicate, to a welding device, an enable signal indicating whether to enable or disable a welding process based on whether the second response satisfies a threshold; and communicate, to the welding device, a control signal to control the welding process based in part on the responses”.
	Roybal teaches “A welding control device ([0011]  teaches “controlling the welding machine”); and communications circuitry ([0060] teaches “External pulse generator 100”) configured to: communicate, to a welding device ([0058] teaches “welder 104”), an enable signal indicating whether to enable or disable a welding process;  and communicate, to the welding device, a control signal to control the welding process based in part on the responses ([0060] and [0061] disclose when the pedal is depressed, the controller generates an output signals based on the response of the pedal for controlling the welder; [0063] teaches “controller 116 may pass the depression value signal 132 of pedal depression signal 120 directly to pedal switch logic 130 of torch controller 126 within welder 104”).” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Roybal into Hore. This combination would improve the efficiency of controlling a current output of a welding power supply.
	The combination of Hore and Roybal does not explicitly teach “the second response if the second response satisfies the threshold”.
	Goto teaches “the second response if the second response satisfies the threshold
 (Col. 1, Lines 6-12 discloses the outputs AC signals indicates plural-phase amplitude function characteristics responsive to a linear position to be detected; Col. 5, Lines 33-56 discloses a position detection device that detect a movement and position of the object, and produce output signals according to predetermined different amplitude functions in response to movement detection within a predetermined range; Claim 1 discloses “produce AC output signals according to predetermined different amplitude functions in response to linear movement of an object of detection within a predetermined range”; i.e., the output signals represents the detected position of the object, and when the object is in a predetermined range, the system produce the output signals).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Goto into Hore in view of Roybal. This combination would improve accuracy of detecting an induction-type linear position of a moving object in a predetermined range.

As to claim 20, the combination of Hore, Goto and Roybal teaches the 
claimed limitations as discussed in Claim 19.
	Hore teaches “mechanical travel device and the conductive target configured to actuate the conductive target (Figure 5b, #67 and #68; Figures 5c, #62; Figure 7, #62; p.11, [01] teaches “Moving a strip of conducting non-ferromagnetic metal 62 from left to right”; p.13, [02] to [03] disclose the conductive target of the ferromagnetic element is actuated and enabled as a moving conducting element).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                        

/TARUN SINHA/Primary Examiner, Art Unit 2863